SWING, J.
This cause should be stricken from the files. There is no right giyen in the statute to prosecute error to the judgment of the court if in session, of the judgment of- a judge in vacation, on an appeal from the determination by a justice of the peace on a’ motion to discharge an attachment. Section 6494 Rev. Stat. provides that the judgment rendered on the appeal is to be transmitted to the justice of the' peace to be by him entered as his final judgment on the motion, and if error is to be prosecuted, it is to the judgment of the justice of the-peace, and not to the judgment of the court or judge rendering the judgment on the appeal. . See Williams v. McCartney, 30 O. C. C. 320 (10 N. S. 161).
This proceeding is to reverse the judgment of the court of common pleas on appeal from the determination of the justice of the peace of the motion to discharge an attachment.
Giffen and Smith, JJ., concur.